Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	In a response filed 24 February 2022, Applicant amends claims 22, 29 and 36; claims 22-42 are presented for examination.
Terminal Disclaimer
The terminal disclaimer filed on 24 February 2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of U.S. Pat 10769263, U.S. Pat 10909227 and U.S. Pat 11086977 has been reviewed and is accepted.  The terminal disclaimer has been recorded.
Response to Arguments
Applicant’s arguments, see Remarks, filed 24 February 2022, in combination with the filed amendments, with respect to the claim rejections under 35 USC 103 have been fully considered and are persuasive.  The prior grounds of claim rejections under 35 USC 103 have been withdrawn. 

Applicant’s arguments, see Remarks, filed 24 February 2022, in combination with the filed and approved terminal disclaimer, with respect to the claim rejections under non-statutory double patenting have been fully considered and are persuasive.  The prior grounds of claim rejections under non-statutory double patenting have been withdrawn. 
Allowable Subject Matter
Claims 22-42 are allowed.
	The claims are directed to novel and non-obvious computer-implemented certificate verification methods, non-transitory computer readable mediums and systems.  Applicant’s remarks further establish the record.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See PTOL-892.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DARREN B SCHWARTZ whose telephone number is (571)270-3850. The examiner can normally be reached 9am-7pm EST, Monday-Thursday, 9am-5pm EST, Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph P Hirl can be reached on (571)272-3685. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DARREN B SCHWARTZ/Primary Examiner, Art Unit 2435